


MAXIM INTEGRATED PRODUCTS, INC.
AMENDED AND RESTATED 1996 STOCK INCENTIVE PLAN1
1. Purposes of the Plan. The purposes of this 1996 Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company’s business.
2. Definitions. As used herein, the following definitions shall apply:
(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.
(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.
(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.
(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock and Restricted Stock Units.
(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan,
including an Option Agreement. The Award Agreement is subject to the terms and
conditions of the Plan.
(f) “Board” means the Board of Directors of the Company.
(g) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:
(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or
(ii) a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A, then, to the extent necessary to
comply with the requirements of Section 409A with respect to the payment of any
amounts thereunder deemed to constitute “nonqualified deferred compensation”
subject to Section 409A, the Company will not be deemed to have undergone a
Change in Control unless the Company is deemed to have undergone a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).
 
1  As approved by the Board of Directors on August 8, 2013 and approved by
Stockholders on November 13, 2013.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended.
(i) “Committee” means any committee appointed by the Board to administer the
Plan.
(j) “Common Stock” means the Common Stock of the Company.
(k) “Company” means Maxim Integrated Products, Inc., a Delaware corporation.
(l) “Consultant” means any person who is a consultant, advisor, independent
contractor, vendor, customer or other person having a past, current or
prospective business relationship with the Company or any Parent or Subsidiary.
(m) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.




--------------------------------------------------------------------------------




(n) “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship with the Company, any Parent, or
Subsidiary, is not interrupted or terminated. Continuous Status as an Employee,
Director or Consultant shall not be considered interrupted in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.
(o) “Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated,
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company, or
(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.
(p) “Covered Employee” means any person who is a “covered employee” under
Section 162(m)(3) of the Code.
(q) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as Performance-Based
Compensation.
(r) “Director” means a member of the Board.
(s) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Parent or Subsidiary. Except with respect to the
grant of Incentive Stock Options, Employee also means any person, including an
Officer or Director, who is an employee of any other affiliated entity of the
Company, as determined by the Company in its sole discretion. Neither service as
a Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i) Where there exists a public market for the Common Stock, the Fair Market
Value of a share of Common Stock shall be (A) the closing sale price of the
Common Stock on the date of the determination (or, if no sales were reported on
such date, on the last trading date on which sales were
reported) on (1) the stock exchange determined by the Administrator to be the
primary market for the Common Stock, or (2) the Nasdaq National Market, or
(3) ,as reported by Market Sweep, a service from Interactive Data Services,
Inc., or such other reporting source as the Administrator deems reliable;
whichever is applicable or (B) if the Common Stock is not traded on any such
exchange or national market system, the closing price of a Share on the Nasdaq
Small Cap Market or over-the-counter (Pink Over-The-Counter Markets Inc.
Electronic Quotation Service), as applicable, on the date of the determination
(or, if no such price was reported on that date, on the last date on which such
price was reported), as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or
(ii) In the absence of an established market of the type described in (i),
above, for the Common Stock, the Fair Market Value thereof shall be determined
by the Administrator in good faith (in a manner intended to comply with
Section 409A).
(v) “Fiscal Year” means the fiscal year of the Company.
(w) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
(x) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
(y) “Non-Qualified Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(aa) “Option” means a stock option granted pursuant to the Plan.
(bb) “Option Agreement” means the written agreement evidencing the grant of an
Option executed by the Company and the Grantee, including any amendments
thereto.
(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.




--------------------------------------------------------------------------------




(dd) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(ee) “Performance Goals” has the meaning given to it in Section 11.
(ff) “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals, or the occurrence
of other events as determined by the Administrator.
(hh) “Plan” means this Amended and Restated 1996 Stock Incentive Plan.
(ii) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.
(jj) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(kk) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
(ll) “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(mm) “Section 409A” shall mean Section 409A of the Code and all formal guidance
and regulations promulgated thereunder.
(nn) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
(oo) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(pp) “Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.
(qq) “U.S. Taxpayer” means a Grantee who is, or may be, subject to taxation
under the laws of the United States or a political subdivision thereof.
(rr) “Volterra 2004 Plan” has the meaning given to it in Section 3(a).
(ss) “Volterra Acquisition” means the transaction pursuant to which Volterra
Semiconductor Corporation became a wholly owned subsidiary of the Company.
(tt) “Volterra Substitute Awards” has the meaning given to it in Section 3(a).
3. Stock Subject to the Plan.
(a) Stock Subject to the Plan. Subject to the provisions of Section 13 below,
the maximum aggregate number of Shares which may be issued pursuant to this Plan
is 132,100,000 Shares plus (i) the number of Shares or options returned to the
Company’s Incentive Stock Option Plan, 1987 Employee Stock Participation Plan,
and 1987 Supplemental Stock Option Plan as a result of termination of options or
repurchase of Shares issued under such plans, (ii) such number of Shares which
have been reserved but not issued under the Dallas Semiconductor Corporation
1987 Stock Option Plan (the “Dallas 1987 Plan”) as of the date of stockholder
approval of this Plan, and any Shares returned to the Dallas 1987 Plan as a
result of termination of options or repurchase of Shares issued under such plan,
(iii) such number of Shares which have been reserved but not issued under the
Dallas Semiconductor Corporation 1993 Officer and Director Stock Option Plan
(the “Dallas 1993 Plan”) as of the date of stockholder approval of this Plan,
and any Shares returned to the Dallas 1993 Plan as a result of termination of
options or repurchase of Shares issued under such plan, and (iv) 1,233,496
Shares which, after giving effect to the adjustments contemplated under the
Volterra Acquisition, originally were reserved but not issued under the Volterra
Semiconductor Corporation 2004 Equity Incentive Plan (the “Volterra 2004 Plan”)
and are issuable pursuant to substitute Awards granted under the Plan in
connection with the Volterra Acquisition (the “Volterra Substitute Awards”) ,
with any Shares subject to all Volterra Substitute Awards, including Awards of
Restricted Stock or Restricted Stock units counted against the reserve set forth
in this Section 3(a)(iv) as one Share for every one Share subject thereto.
(b) Full Value Awards. Any Shares subject to Options will be counted against the
numerical limits of this Section 3 as one Share for every Share subject thereto.
Except as provided in Section 3(a)(iv), any Shares subject to Awards of
Restricted Stock or Restricted Stock Units with a per share or unit purchase
price lower than one hundred percent (100%) of Fair Market Value on the date of
grant will be counted against the numerical limits of this Section 3 as two
Shares for every one Share subject thereto. To the extent that a Share that was
subject to an Award that counted as two Shares against the Plan reserve




--------------------------------------------------------------------------------




pursuant to the preceding sentence is recycled back into the Plan under the next
paragraph of this Section 3, the Plan will be credited with two Shares.
(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock and Restricted
Stock Units, is forfeited to or repurchased by the Company, the unexercised
Shares (or for Awards other than Options, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated); provided; however, that any Shares
subject to Volterra Substitute Awards that become available for future grants or
sale under the Plan pursuant to this Section 3(c) shall not be granted to any
individual who was employed, immediately prior to the completion of the Volterra
Acquisition, by the Company or any Affiliate of the Company and shall not be
available for grant beyond the period that the predecessor shares could have
been granted under the terms of the Volterra 2004 Plan. Notwithstanding anything
contrary contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 3(a) and will not be available for future
grants of Awards under this Plan or any other plans listed in Section 3(a): (i)
Shares tendered by a Grantee or withheld by the Company in payment of the
exercise price of an Option (or any other option granted under any other plans
listed in Section 3(a)), and (ii) Shares tendered by a Grantee or withheld by
the Company to satisfy any tax withholding obligation with respect to an Award
(or any other equity award granted under any other plans listed in
Section 3(a)). Notwithstanding the foregoing and, subject to adjustment provided
in Section 13, the maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code, any
Shares that become available for issuance under the Plan under this
Section 3(b).
 
4. Administration of the Plan.
(a) Plan Administrator.
(i) Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors,
the Plan shall be administered by (A) the Board or (B) a Committee designated by
the Board, which Committee shall be constituted in such a manner as to satisfy
the Applicable Laws and to permit such grants and related transactions under the
Plan to be exempt from Section 16(b) of the Exchange Act in accordance with Rule
16b-3. Once appointed, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board.
(ii) Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers, the Plan shall be administered by (A) the Board or (B) a
Committee designated by the Board, which Committee shall be constituted in such
a manner as to satisfy the Applicable Laws. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board. Subject to Applicable Laws, the Board may authorize one or more Officers
to grant such Awards and may limit such authority by requiring that such Awards
must be reported to and ratified by the Board or a Committee within six
(6) months of the grant date, and if so ratified, shall be effective as of the
grant date.
(iii) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards qualifying as Performance-Based
Compensation. In the case of such Awards granted to Covered Employees,
references to the “Administrator” or to a “Committee” shall be deemed to be
references to such Committee or subcommittee.
(iv) Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
(b) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:
(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(ii) to determine whether and to what extent Awards are granted hereunder;
(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;
(iv) to determine the Fair Market Value;
(v) to approve forms of Award Agreement for use under the Plan;




--------------------------------------------------------------------------------




(vi) to determine the terms and conditions of any Award granted hereunder;
(vii) to modify or amend the terms of any outstanding Award granted under the
Plan in any lawful way, provided that any amendment that would adversely affect
the Grantee’s rights under an outstanding Award shall not be made without the
Grantee’s written consent; provided, however, that any provision of the Plan to
the contrary notwithstanding, the Administrator shall not have the authority to
reprice any outstanding Option, it being understood that “reprice” shall mean to
amend any outstanding Option to reduce the exercise price;
(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(ix)  notwithstanding any provision of the Plan to the contrary, in order to
facilitate compliance with the tax, securities, foreign exchange, probate or
other applicable provisions of the laws in other countries in which the Company
or its Affiliates operate or have key employees or non-employee directors, the
Administrator, in its discretion, shall have the power and authority to
(A) determine which (if any) Employees, Directors, and/or Consultants rendering
services or employed outside the U.S. are eligible to participate in the Plan or
to receive any type of Award hereunder; (B) determine which non-U.S.-based
Affiliates or operations (e.g., branches, representative offices) participate in
the Plan or any type of Award hereunder; (C) modify the terms and conditions of
any Awards made to such Employees, Directors, and/or Consultants, or with
respect to such non-U.S.-based Affiliates or operations; and (D) establish
sub-plans, modify methods of exercise, modify payment restrictions on sale or
transfer of Shares and other terms and procedures to the extent deemed necessary
or desirable by the Administrator to comply with Applicable Laws of the non-U.S.
jurisdiction. The Administrator shall not, however, have the power or authority
to amend the Plan with respect to the maximum aggregate number of Shares that
may be issued under the Plan as set forth in Section 3(a), increase the Award
limits as set forth in Sections 6, 7 and 8; or lengthen the term of an Option
set forth in Section 6(d); and
(x) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.
(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be conclusive and binding on all
persons.
5. Eligibility. Non-Qualified Stock Options, Restricted Stock and Restricted
Stock Units may be granted to Employees, Directors and Consultants, which awards
need not be identical. Incentive Stock Options may be granted only to Employees.
Employees providing services to an Affiliate that is not a Subsidiary are not
eligible to receive Options, SARs or other “stock rights” within the meaning of
Section 409A, unless (i) the Participant is not a U.S. Taxpayer or (ii) the
Committee determines that the Option, SAR or stock right is exempt from, or may
be granted in compliance with, Section 409A. An Employee, Director or Consultant
who has been granted an Award may, if otherwise eligible, be granted additional
Awards. Awards may be granted to such Employees, Directors and Consultants who
are residing in foreign jurisdictions as the Administrator may determine from
time to time. Designation of a Grantee in any year shall not require the
Administrator to designate such person to receive an Award in any other year or,
once designated, to receive the same type or amount of Award as granted to the
Grantee in any other year.
6. Terms and Conditions of Options.
(a) Designation of Option. Each Option will be designated in the Award Agreement
as either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares subject to Options designated as Incentive Stock Options are
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company and any Parent or Subsidiary) exceeds $100,000, such excess
Options, to the extent of the Shares covered thereby in excess of the foregoing
limitation, will be treated as Non-Qualified Stock Options. For the purposes of
this Section 6(a), Incentive Stock Options will be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares will
be determined as of the date the Option with respect to such Shares is granted.
(b) Conditions of Option. Subject to the terms of the Plan, the Administrator
will determine the provisions, terms and conditions of each Option including,
but not limited to, the Option vesting schedule, form of payment upon exercise
of the Option and satisfaction of any performance criteria.
(c) Individual Option Limit. The maximum number of Shares with respect to which
Options may be granted to any individual in any Fiscal Year shall be 4,000,000.
The foregoing limitation shall be adjusted proportionately in connection with
any change in the Company’s capitalization pursuant to Section 13. To the extent
required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing
limitation with respect to an individual, if any Option is canceled, the
canceled Option shall continue to count against the maximum number of Shares
with respect to which Options may be granted to the individual. For this
purpose, the repricing of an Option shall be treated as the cancellation of the
existing Option and the grant of a new Option.
(d) Term of Option. The Administrator will determine the term of each Option in
its sole discretion, provided the term of an Option will not be more than ten
(10) years from the date of grant. Moreover, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent




--------------------------------------------------------------------------------




(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant thereof or such shorter term as may be provided
in the Award Agreement.
(e) Option Exercise Price, Consideration and Taxes.
(i) Exercise Price. The exercise price for an Option shall be as follows:
(A) In the case of an Incentive Stock Option:
(1) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be not less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(2) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price will be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(B) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(C) Notwithstanding the foregoing, the Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise of an Option including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant). In addition
to any other types of consideration the Administrator may determine, unless
otherwise provided in the Award Agreement, the Administrator is authorized to
accept as consideration for Shares issued under the Plan the following:
(A) cash;
(B) check;
(C) surrender of Shares (including withholding of Shares otherwise deliverable
upon exercise of the Option) which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised (but only to the extent that such exercise of the
Option would not result in an accounting compensation charge with respect to the
Shares used to pay the exercise price unless otherwise determined by the
Administrator);
(D) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price; or
(E) any combination of the foregoing methods of payment.
 
(f) Exercise of Option.
(i) Procedure for Exercise; Rights as a Stockholder.
(A) Any Option granted hereunder will be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.
(B) An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company or its designated agent (e.g., the
exclusive, captive broker) in accordance with the terms of the Option, from the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company or its
designated agent, or the appropriate exercise/sale transaction has been executed
under subsection 6(e)(ii)(D) above. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to Shares subject to an Option, notwithstanding the exercise of an
Option. The Company shall issue (or cause to be issued) such stock certificate
in uncertificated form promptly upon exercise of the Option. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock certificate in uncertificated form is issued, except as provided
in the Award Agreement or Section 13, below.




--------------------------------------------------------------------------------




To the extent that reporting of United States taxable income with respect to an
Option exercise under subsections 6(e)(ii) (A)-(C) above is based on the fair
market value of the underlying Shares on the date of exercise, the Company shall
use the Fair Market Value on the day the Option is deemed exercised in
accordance with this Section 6(f)(B), that is the closing sales price (see
Section 2(u)) on the day the written notice of exercise and full payment for the
Shares (i.e., cashier’s check, money order, Shares (pursuant to subsection
6(e)(ii)(C) above) or readily available funds) are received by the Company or
its designated agent. In the case of an exercise under subsection 6(e)(ii)(D)
above, the United States taxable income will be calculated using the actual
sales price of the underlying Shares subject to the Option.
(ii) Exercise of Option Following Termination of Employment, Director or
Consulting Relationship. In the event of termination of a Grantee’s Continuous
Status as an Employee, Director or Consultant with the Company for any reason
other than disability or death (but not in the event of an Grantee’s change of
status from Employee to Consultant or from Consultant to Employee), such Grantee
may, but only within ninety (90) days after the date of such termination (but in
no event later than the expiration date of the term of such Option as set forth
in the Award Agreement), exercise his or her Option to the extent that the
Grantee was entitled to exercise it at the date of such termination or to such
other extent as may be determined by the Administrator. If the Grantee should
die within ninety (90) days after the date of such termination, the Grantee’s
estate or the person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option to the extent that the Grantee was entitled
to exercise it at the date of such termination within five hundred forty-seven
(547) days of the Grantee’s date of death (but in no event later than the
expiration date of the term of such Option as set forth in the Award Agreement).
In the event of a Grantee’s change of status from Employee to Consultant, an
Employee’s Incentive Stock Option shall convert automatically to a Non-Qualified
Stock Option on the ninety-first (91st) day following such change of status.
Unless otherwise provided by the Administrator, if on the date of termination
the Grantee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. To the extent that
Grantee is not entitled to exercise the Option at the date of termination, or if
Grantee does not exercise such Option to the extent so entitled within the time
specified herein, the Option will terminate.
 
(iii) Disability of Grantee. In the event of termination of a Grantee’s
Continuous Status as an Employee, Director or Consultant as a result of his or
her disability, Grantee may, but only within three hundred sixty-five (365) days
from the date of such termination (and in no event later than the expiration
date of the term of such Option as set forth in the Award Agreement), exercise
the Option to the extent otherwise entitled to exercise it at the date of such
termination; provided, however, that if such disability is not a “disability” as
such term is defined in Section 22(e)(3) of the Code, in the case of an
Incentive Stock Option such Incentive Stock Option shall automatically convert
to a Non-Qualified Stock Option on the day three (3) months and one day
following such termination. Unless otherwise provided by the Administrator, if
on the date of termination the Grantee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. To the extent that Grantee is not entitled to exercise the Option at
the date of termination, or if Grantee does not exercise such Option to the
extent so entitled within the time specified herein, the Option will terminate.
(iv) Death of Grantee. In the event of the death of a Grantee, the Option may be
exercised at any time within five hundred forty-seven (547) days following the
date of death (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement except as otherwise provided for in
subsection (vi) below)), by the Grantee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
that the Grantee was entitled to the Option at the date of death. If, at the
time of death, the Grantee was not entitled to exercise his or her entire
Option, the Shares covered by the unexercisable portion of the Option shall
immediately revert to the Plan unless otherwise determined by the Administrator.
If, after death, the Grantee’s estate or a person who acquired the right to
exercise the Option by bequest or inheritance does not exercise the Option
within the time specified herein, the Option shall terminate.
7. Restricted Stock.
(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees, Directors or Consultants in such amounts as the
Administrator, in its sole discretion, will determine.
(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing, during any
Fiscal Year no Grantee will receive more than an aggregate of 2,000,000 Shares
of Restricted Stock. Unless the Administrator determines otherwise, Shares of
Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.




--------------------------------------------------------------------------------




(c) Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned or otherwise alienated, or
hypothecated until the end of the applicable Period of Restriction.
(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The restrictions will lapse at a rate determined by
the Administrator; provided, however, that Shares of Restricted Stock will not
vest more rapidly than one-third (1/3rd) of the total number Shares of
Restricted Stock subject to an Award each year from the date of grant (or, if
applicable, the date a Grantee begins providing services to the Company or any
of its Affiliates), unless the Administrator determines that the Award is to
vest upon the achievement of performance criteria, provided the period for
measuring such performance will cover at least twelve (12) months. After the
grant of Restricted Stock, the Administrator, in its sole discretion, may reduce
or waive any restrictions for such Restricted Stock.
 
(f) Voting Rights. During the Period of Restriction, Grantees holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Administrator determines otherwise.
(g) Dividends and Other Distributions. During the Period of Restriction,
Grantees holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless
otherwise provided by the Administrator. If any such dividends or distributions
are paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
automatically revert to the Company and again will become available for grant
under the Plan.
8. Restricted Stock Units.
(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 8(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
Fiscal Year, no Grantee will receive more than an aggregate of 2,000,000
Restricted Stock Units.
(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Grantee. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Grantee will be entitled to receive a payout as specified in the
Award Agreement. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement;
provided that payment of earned Restricted Stock Units will be made in no event
later than the fifteenth (15th) day of the third month following the end of the
latter of the calendar year or fiscal year in which such Restricted Stock Units
vest. The Administrator, in its sole discretion, may pay earned Restricted Stock
Units in cash, Shares, or a combination thereof. Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.
(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Grantee will not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, or any Subsidiary. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the ninety-first (91st) day
of such leave any Incentive Stock Option held by the Grantee will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Non-Qualified Stock Option.
 




--------------------------------------------------------------------------------




10. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee. If the Administrator makes an Award transferable, such Award will
contain such additional terms and conditions as the Administrator deems
appropriate.
11. Performance Goals. Awards of Restricted Stock and Restricted Stock Units may
be made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code and may
provide for a targeted level or levels of achievement (“Performance Goals”)
including cash flow; cash position; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; earnings per Share;
economic profit; economic value added; equity or stockholder’s equity; free cash
flow, free cash flow per Share, market share; net income; net profit; net sales;
operating earnings; operating income; profit before tax; ratio of debt to debt
plus equity; ratio of operating earnings to capital spending; return on net
assets; sales growth; Share price; Share price performance relative to one or
more peer companies; Share price performance relative to one or more indexes;
total return to stockholders; or total return to stockholders relative to one or
more peer companies or indexes. The Performance Goals for a Grantee will be
determined by the Administrator based on the Company’s tactical and strategic
business objectives, which may differ from Grantee to Grantee and from Award to
Award. Prior to the Determination Date, the Administrator will determine whether
to make any adjustments to the calculation of any Performance Goal with respect
to any Grantee for any significant or extraordinary events affecting the Company
and both before and after taking into account equity based compensation charges.
In all other respects, Performance Goals will be calculated in accordance with
the Company’s financial statements, generally accepted accounting principles, or
under a methodology established by the Administrator prior to the issuance of an
Award.
12. Conditions Upon Issuance of Shares.
(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any Applicable Laws.
13. Adjustments. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each outstanding Award, and the number
of Shares which have been authorized for issuance under the Plan but as to which
no Awards have yet been granted or which have been returned to the Plan, as well
as the price per share of Common Stock covered by each such outstanding Award,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other similar event resulting in an increase or decrease in the number of issued
shares of Common Stock. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason hereof shall be
made with respect to, the number or price of Shares subject to an Award.
14. Corporate Transactions/Changes in Control/Subsidiary Dispositions.
(a) The Administrator shall have the authority, exercisable either in advance of
any actual or anticipated Corporate Transaction, Change in Control or Subsidiary
Disposition or at the time of an actual Corporate Transaction, Change in Control
or Subsidiary Disposition and exercisable at the time of the grant of an Award
under the Plan or any time while an Award remains outstanding, to provide for
the full automatic vesting and exercisability of one or more outstanding
unvested Awards under the Plan and the
release from restrictions on transfer and repurchase or forfeiture rights of
such Awards in connection with a Corporate Transaction, Change in Control or
Subsidiary Disposition, on such terms and conditions as the Administrator may
specify. The Administrator also shall have the authority to condition any such
Award vesting and exercisability or release from such limitations upon the
subsequent termination of the Continuous Status as an Employee or Consultant of
the Grantee within a specified period following the effective date of the Change
in Control or Subsidiary Disposition. The Administrator may provide that any
Awards so vested or released from such limitations in connection with a Change
in Control or Subsidiary Disposition, shall remain fully exercisable until the
expiration or sooner termination of the Award. Effective upon the consummation
of a Corporate Transaction, all outstanding Awards under the Plan shall
terminate unless assumed by the successor company or its Parent.
(b) The portion of any Incentive Stock Option accelerated under this Section 14
in connection with a Corporate Transaction, Change in Control or Subsidiary
Disposition shall remain exercisable as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar limitation of Section 422(d) of the Code
is not exceeded. To the extent such




--------------------------------------------------------------------------------




dollar limitation is exceeded, the accelerated excess portion of such Option
shall be exercisable as a Non-Qualified Stock Option.
15. Tax Withholding.
(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Grantee to remit to the Company,
an amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Grantee’s FICA obligation) required to be withheld with respect
to such Award (or exercise thereof). The Company will have no obligation to
permit exercise of an Award or to issue any Shares or cash pursuant to an Award,
unless and until either the exercise of the Award or the issuance of Shares or
cash pursuant thereto is accompanied by sufficient payment, as determined by the
Company in its absolute discretion, to meet those withholding obligations on
such exercise, issuance, lapse or disposition or other arrangements are made
that are satisfactory to the Company in its absolute discretion to provide
otherwise for such payment. The Company will have no liability to any Grantee or
transferee for exercising the foregoing right not to permit exercise or issue or
deliver Shares or cash.
(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Grantee to satisfy such tax withholding obligation, in whole or in part (without
limitation) by (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld,
or (iv) selling a sufficient number of Shares otherwise deliverable to the
Grantee through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Grantee with
respect to the Award on the date that the amount of tax to be withheld is to be
determined. The fair market value of the Shares to be withheld or delivered will
be determined as of the date that the taxes are required to be withheld.
16. Date of an Award. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination to grant such Award,
or such other date as is determined by the Administrator. Notice of the grant
determination will be given to each Grantee to whom an Award is so granted
within a reasonable time after the date of such grant.
17. Term of Plan. Subject to Section 21 of the Plan, the amendment and
restatement of the Plan shall become effective upon its adoption by the Board on
August 16, 2012, subject to the approval by the Company’s stockholders. It shall
thereafter continue in effect until August 11, 2015, unless terminated earlier
under Section 18 of the Plan.
 
18. Section 409A
(a) The Company intends that any Awards be structured in compliance with, or to
satisfy an exemption from, Section 409A, such that there are no adverse tax
consequences, interest, or penalties as a result of the payments.
Notwithstanding anything else to the contrary herein, if any Award is subject to
Section 409A, the Administrator may, in its sole discretion and without a
Grantee’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (i) exempt the Plan and/or any Award from the application of Section 409A,
(ii) preserve the intended tax treatment of any such Award, or (iii) comply with
the requirements of Section 409A, including without limitation any such
regulations guidance, compliance programs and other interpretative authority
that may be issued after the date of the grant.
(b) Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of nonqualified deferred compensation (within the meaning of
Section 409A) that are otherwise required to be made under the Plan to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid (in a manner set forth in the Award
Agreement) on the payment date that immediately follows the end of such six
(6) month period or as soon as administratively practicable thereafter.
(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan or any Award Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Section 409A upon or following a termination of employment,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A. For purposes of any such provision of the Plan or
any Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service”.




--------------------------------------------------------------------------------




19. No Guarantees Regarding Tax Treatment. Grantees (and their beneficiaries)
shall be responsible for all taxes with respect to any Awards under the Plan.
The Administrator and the Company make no guarantees to any person regarding the
tax treatment of Awards or payments made under the Plan. Neither the
Administrator nor the Company has any obligation to take any action to prevent
the assessment of any tax on any person with respect to any Award under
Section 409A of the Code or otherwise and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to a Grantee with respect thereto.
20. Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the issuance of Shares, cash or other form of
payment in connection with an Award, nothing contained herein shall give any
Grantee any rights that are greater than those of a general unsecured creditor
of the Company. The Administrator may, but is not obligated, to authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Shares with respect to awards hereunder.
21. Amendment, Suspension or Termination of the Plan.
(a) The Administrator may at any time amend, suspend or terminate the Plan. To
the extent required to comply with Applicable Laws, the Company shall obtain
stockholder approval of any Plan amendment in such manner and to such a degree
as required. Notwithstanding the foregoing, the Company shall, at all times,
obtain stockholder approval prior to implementing any (i) exchange offer in
which any outstanding Awards (or any other outstanding equity awards granted
under any other plans listed in Section 3 (a)) would be cancelled in exchange
for new Awards of any kind or (ii) offer to purchase any outstanding Awards (or
any other outstanding equity awards granted under any other plans listed in
Section 3(a)) for any amount of cash, in each case, based on a new valuation of
the Awards (or any other outstanding equity awards granted under any other plans
listed in Section 3(a)) subject to such offer after their original grant dates.
 
(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(c) Any amendment, suspension or termination of the Plan shall not affect Awards
already granted, and such Awards shall remain in full force and effect as if the
Plan had not been amended, suspended or terminated, unless mutually agreed
otherwise between the Grantee and the Administrator, which agreement must be in
writing and signed by the Grantee and the Company.
22. Reservation of Shares.
(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
23. Stockholder Approval. The Plan, as amended and restated on August 16, 2012,
will be subject to approval by the stockholders of the Company within twelve
(12) months after such date; provided that, in the event such approval is not
obtained within twelve (12) months after such date, the Plan as in effect prior
to August 16, 2012, shall continue in effect until August 11, 2015, unless
terminated earlier under Section 21 of the Plan. Such stockholder approval will
be obtained in the manner and to the degree required under Applicable Laws.
24. No Effect on Terms of Employment. The Plan shall not confer upon any Grantee
any right with respect to continuation of employment or consulting relationship
with the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.
25. Electronic Delivery. Any reference herein to a written agreement or document
will include any agreement or document delivered electronically, filed publicly
at www.sec.gov (or any successor website thereto) or posted on the Company’s
intranet.












